Opinión disidente en parte y concurrente en parte emitida por el
Juez Asociado Señor Corrada Del Río.
Disiento de la opinión de la mayoría en este caso por entender que la controversia ante nos se tornó académica, por lo cual este Tribunal está emitiendo una opinión con-sultiva; en los méritos, concurro con el resultado por fun-damentos que no coinciden completamente con la opinión mayoritaria.
I
La academicidad es una doctrina de autolmutación judicial que mira hacia la relación entre eventos pasados y el caso actual para determinar si aún existe un caso o contro-versia que satisfaga los requisitos de justiciabilidad. Un caso se torna académico cuando, por el paso del tiempo, ha perdido su característica de ser una controversia presente y viva, de manera que su resolución se convertiría en una opinión consultiva. Uno de los elementos esenciales de una *961controversia real lo constituye el interés opuesto o antagó-nico de las partes.(1)
La academicidad constituye una de las manifestaciones concretas del concepto “justiciabilidad”, que, a su vez, acota los límites de la función judicial. C.E.E. v. Depto. de Estado, 134 D.P.R. 927, 934 (1993). En todos los casos, tiene que haber una controversia genuina y viva, en la cual estén presentes intereses opuestos, y que al ser resuelta afecte las relaciones jurídicas de los litigantes.
Por lo tanto, los tribunales no están constituidos con el fin de resolver cuestiones de derecho especulativas y abs-tractas, o para establecer reglas que sirvan de normas fu-turas a las personas en sus negocios y relaciones sociales; sino que están limitados en su acción judicial a las verda-deras controversias en las que necesariamente están impli-cados los derechos legales de las partes y que pueden ser resueltos concluyentemente. E.L.A. v. Aguayo, 80 D.P.R. 554, 583 esc. 30 (1958).
Los fundamentos para sostener la doctrina de academi-cidad son, a saber: (1) evitar el uso innecesario de los re-cursos judiciales; (2) asegurar suficiente contienda adver-sativa sobre las controversias para que sean competente y vigorosamente presentados ambos lados, y (3) evitar un precedente innecesario. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).
No obstante, la jurisprudencia ha reconocido varias si-tuaciones en las que, a manera de excepción, no aplica la doctrina de academicidad. Entre otros, se trata de aquellos casos en los que (1) se plantea una cuestión capaz de repe-tirse y que por su naturaleza evade o se hace muy difícil de dilucidar nuevamente ante los tribunales; (2) donde la si-tuación de hecho ha sido cambiada por el demandado, pero que no tiene visos de permanencia, o (3) aquellos casos que *962aparentan ser académicos, pero que en realidad no lo son por sus consecuencias colaterales.(2)
En el caso de epígrafe, la mayoría entiende que no esta-mos ante una controversia académica, ya que es susceptible de repetirse y es probable que evada la jurisdicción de los tribunales. No podemos concurrir.
Los casos federales principales que abordan esta excep-ción a la doctrina de academicidad son: De Funis v. Odegaard, 416 U.S. 312 (1974), y Roe v. Wade, 410 U.S. 113 (1973). En De Funis v. Odegaard, supra, el peticionario solicitó admisión a una escuela de derecho y le fue denegada. Instó una acción civil, en la que impugnó los criterios de admisión de dicha universidad y alegó que se discriminaba contra él por razón de raza y que también se violaba el debido proceso de ley. El tribunal de instancia concedió un injunction para obligar a la escuela a matricu-lar al demandante, hasta que se dictase sentencia final y firme en el caso, el cual fue apelado hasta el Tribunal Supremo federal. Para esa fecha el peticionario cursaba su tercer y último año de Derecho. Allí, el Tribunal Supremo federal no entró en los méritos del caso y sostuvo que éste era académico, ya que para la fecha en la que se hubiese decidido en su fondo, el peticionario habría conseguido el remedio que ahora le solicitaba al Tribunal. En este caso, el Tribunal entendió que, de la universidad no modificar su criterio de admisión y éste se impugnara en el futuro, dicho Tribunal podría resolver con la rapidez necesaria para evi-tar la academicidad.
En Roe v. Wade, supra, se impugnó la constitucionalidad de las leyes penales de Texas que prohibían el aborto. Allí el Tribunal Supremo federal rechazó el planteamiento de academicidad, ya que el período de gestación embrionaria en los seres humanos solamente dura doscientos sesenta y seis (266) días y en todos los casos el embarazo siempre terminaría antes de completarse el proceso de apelación. *963Razonó que un pleito sobre un embarazo jamás sobrevivi-ría las etapas de un juicio y se le denegaría a todo apelante la revisión judicial. Es decir, aquí se aplicó la excepción de que la controversia es “susceptible de repetición, pero que elude la jurisdicción”.
Por lo que hemos discutido, es razonable concluir que la aplicación de la referida excepción a la doctrina de acade-micidad se da en la situación en que hay una “expectativa razonable” o una “probabilidad demostrable” de que la misma controversia recurrirá involucrando a la misma parte promovente.(3) Así también lo afirma Tribe, al expli-car esta excepción:
Under this doctrine, in the absence of a claim for class treatment, a litigant must establish that: “(1) the challenged action [is] in its duration too short to be fully litigated prior to its cesation or expiration, and (2) there [is] reasonable expectation that the same complaining party [will] be subjected to the same action again.(4)
Mediante este análisis el Tribunal no tuvo la intención de concluir que una mera posibilidad física o teórica era suficiente para satisfacer dicho análisis. Véase Murphy v. Hunt, 455 U.S. 478, 482 (1982). Si así fuera, cualquier asunto de corta duración sería revisable, eludiendo la doc-trina de academicidad. íd. Por el contrario, el Tribunal Supremo federal ha resuelto que debe existir una probabili-dad razonable o demostrada de que la misma controversia es capaz de recurrir, involucrando a la misma parte promovente. íd. Es decir, para que esta excepción aplique es necesario que se satisfagan ambos factores: probabili-dad de recurrencia que involucre a la misma parte promo-vente y probabilidad demostrada o expectativa razonable de que, de recurrir la controversia nuevamente, se tomará académica. No es posible concebir “otros protagonistas” ni *964adjudicarle una interpretación laxa a lo que constituye la “misma controversia”, ya que existe el peligro de que la excepción se trague la regla.(5)
En C.E.E. v. Depto. de Estado, supra, pág. 946, el Juez Asociado Señor Hernández Denton abordó esta excepción en su opinión concurrente y le imprimió la importancia debida a los requisitos de que “ ‘probablemente se repita; a la misma parte promovente, y que evite revisión por razo-nes temporales’ ”.(6)
hH HH
Evaluado el expediente del caso de marras surge que no existe ninguna controversia a resolver entre las partes. Además, no nos encontramos ante una de las excepciones a la aplicación de la doctrina de academicidad. La empresa recurrente aduce que la excepción anteriormente discutida aplica al presente asunto y que, por lo tanto, el tribunal de instancia debió haber emitido la orden interdictal solicitada. No nos persuade.
Es inescapable concluir que el caso de entredicho preli-minar presentado por la recurrente se tornó académico, toda vez que los hechos que dieron lugar a dicha solicitud cesaron. La protesta realizada por los recurrentes tenía el propósito de evitar la venta de acciones de la Puerto Rico Telephone Company (PRTC) a la empresa privada, la cual ya se llevó a cabo. La intención del entredicho preliminar —que es el asunto pendiente ante nos— era evitar que los manifestantes realizaran su protesta dentro de los predios del Mayagüez Malí. Tal propósito ya no está presente. Siendo una realidad indiscutible la referida venta, el reme-dio perseguido por los recurrentes ya no posee vigencia *965alguna. Por lo tanto, al igual que en De Funis v. Odegaard, supra, nos enfrentamos a un caso en el que la recurrente obtuvo el remedio que buscaba con el entredicho prelimi-nar: que los manifestantes salieran de sus predios.
Más importante aún, la empresa promovente del reme-dio extraordinario de entredicho preliminar, no ha demos-trado la probabilidad o la expectativa razonable de que el asunto o la situación que dio lugar a esta controversia se repita nuevamente y, que de recurrir, evada la revisión judicial.
Como expusiéramos anteriormente, la mera posibilidad física o teórica de que recurra la situación y de que evada la revisión judicial, no es suficiente para satisfacer el aná-lisis establecido por el Tribunal Supremo federal y avalado por nuestra jurisdicción. Murphy v. Hunt, supra. Es por ello que un caso en el cual se solicite un remedio interdic-tal, se puede tornar académico cuando la condición impug-nada es de duración limitada y cesa de existir antes de su revisión final. L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, págs. 83-84.
Es menester resaltar que, en la controversia particular ante nos, los procedimientos de injunction permanente lle-vados a cabo ante el Tribunal de Primera Instancia fueron desestimados por razón de academicidad el 2 de agosto de 1999. Dicho dictamen fue confirmado por el Tribunal de Circuito de Apelaciones mediante sentencia de 27 de marzo de 2000. Empresas Puertorriqueñas de Desarrollo, Inc. presentó un recurso de certiorari ante nos, caso Núm. CC-2000-398, el cual está pendiente de ser considerado. Cabe preguntarnos, si los procedimientos sobre injunction per-manente fueron correctamente desestimados por razón de academicidad, ¿cómo vamos a entender y a resolver que el entredicho preliminar no es académico? Lo que hace la ma-yoría al resolver este caso es emitir una opinión consultiva a la recurrida en torno a la legalidad y legitimidad de pro-*966testas o demostraciones en los predios de su centro comercial.
III
Dado el criterio erróneo de la mayoría de que este caso no es académico, nos vemos precisados a examinar los mé-ritos del importante asunto ante nuestra consideración.
La Primera Enmienda de la Constitución federal dis-pone:
Congress shall make no law respecting an establishment of religion, or prohibiting the free excercise thereof; or abridging the freedom of speech or of the press; or the right of the people peaceably to assemble, and to petition the government for a redress of grievances. U.S.C. Const.
La Constitución del Estado Libre Asociado de Puerto Rico dispone, en la Sec. 4, Art. II, L.P.R.A., Tomo 1, ed. 1999, pág. 269, que “[n]o se aprobará ley alguna que res-trinja la libertad de palabra o de prensa o el derecho del pueblo a reunirse en asamblea pacífica y a pedir al go-bierno la reparación de agravios”.
Este derecho a la libre expresión —al igual que todos los derechos individuales esbozados en la Constitución del Es-tado Libre Asociado de Puerto Rico (con excepción del de-recho a la intimidad) y en la Constitución federal— es opo-nible únicamente contra el Estado. Es decir, los derechos individuales constituyen limitaciones al ejercicio de los po-deres del Estado y no a las actuaciones privadas. Por con-siguiente, es un requisito indispensable que exista una “ac-tuación del Estado” (state action) que amenace o restrinja un derecho individual para que proceda plantear judicial-mente alguna violación de un derecho constitucional(7)
Una situación particular en la que se pueden reivindi-car derechos constitucionales individuales ante partes pro-*967vadas es cuando se mezclan actos privados y públicos. Esta doctrina es conocida como “doctrina del nexo entre el es-tado y la actuación privada”.(8)
Se establece la relación conforme a cuatro (4) varieda-des de nexos o contactos con el Estado, a saber: “otorga-miento de licencias a la empresa privada y su reglamenta-ción por el Estado; beneficios mutuos de la empresa privada con el Estado; ayudas y subsidios por el Estado a la empresa privada; y uso de facilidades públicas por la empresa privada”.(9) Sin embargo, no existe una fórmula precisa, realizándose el análisis caso a caso.(10)
Al amparo de la citada Primera Enmienda federal se ha desarrollado la doctrina del foro público, que parte de la premisa de que no hay un derecho absoluto a ejercer la libertad de expresión en la propiedad pública. El mero he-cho de que la gente pueda entrar y salir libremente no convierte automáticamente la propiedad pública en un foro público. United States v. Grace, 461 U.S. 171, 177-178 (1983).
Entre los tipos de propiedad pública se destaca el foro público tradicional; el cual, por tradición, ha sido destinado a la reunión pacífica y al debate público, tales como calles, aceras y parques. Perry Ed. Assn. v. Perry Local Ed. Assn., 460 U.S. 37 (1983). Así lo reconocimos en U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153, 163 (1993), y adoptamos el aná-lisis establecido en Perry Ed. Assn. v. Perry Local Ed. Assn., supra.
En los foros públicos tradicionales, el Estado no puede prohibir de manera absoluta el ejercicio de la libertad de palabra. Sólo podrá reglamentar el tiempo, lugar y modo de expresarse, siempre que la reglamentación sea neutral al contenido de la expresión, responda a un interés guber-namental significativo, limite la intervención a la mínima *968necesaria para alcanzar su objetivo y deje abiertas alterna-tivas para la expresión. Perry Ed. Assn. v. Perry Local Ed. Assn., supra, pág. 46.
El segundo grupo lo componen los foros públicos por designación. Los constituyen aquellas propiedades públi-cas que el Estado ha abierto a la actividad expresiva. Una vez abiertos, aplican en éstos las mismas limitaciones al poder gubernamental de reglamentar la expresión que se emplean en los foros públicos tradicionales. U.N.T.S. v. Srio. de Salud, supra, pág. 163.
La tercera categoría la componen los foros no públicos. Son aquellas propiedades públicas que no son ni foros pú-blicos tradicionales ni foros públicos por designación. íd., pág. 164. En estos lugares, la protección a la libertad de expresión es menor, ya que el Estado puede limitar la ac-tividad expresiva a aquella que sea compatible con el obje-tivo para el cual fue creada esta propiedad pública. íd. La reglamentación de la expresión será válida siempre que sea razonable, aunque no tiene que ser la única ni la más razonable, neutral en cuanto a puntos de vista y siempre que no sea parte de un esfuerzo por suprimir la expresión. íd.
Al interpretar situaciones como la presente, el Tribunal Supremo federal, en Scott Hudgens v. NLRB, 424 U.S. 507 (1976), concluyó que un centro comercial no tiene la equi-valencia funcional a un foro público. Así también, en Lloyd Corp. v. Tanner, 407 U.S. 551 (1972), el Tribunal Supremo federal determinó que la operación del centro comercial dirigida al uso público, no significa que tal propiedad privada esté expuesta al ejercicio de los derechos garantizados por la Primera Enmienda de los visitantes a sus facilidades dentro de éstas, cuando tales expresiones no tienen rela-ción con sus operaciones. Concluyó que los centros comer-ciales no pierden su carácter privado y su protección al amparo de la Decimocuarta Enmienda de la Constitución de Estados Unidos —de disfrutar su propiedad— mera-*969mente porque el público es generalmente invitado a usar esas facilidades con el propósito de hacer negocios con los inquilinos del centro comercial.
Como expone la mayoría, en Pruneyard Shopping Center v. Robins, 447 U.S. 74 (1980), el Tribunal Supremo de Estados Unidos reiteró la facultad de un tribunal supremo estatal, a la luz de la Constitución de ese estado, de am-pliar la protección de los derechos constitucionales que confiere la Constitución federal. Añadió que al ejercer esa función, un estado puede imponer válidamente restriccio-nes razonables a los derechos de propiedad privada siem-pre que con ello no contravenga alguna de las protecciones específicas conferidas por la Constitución federal.
De esta forma, estados como California y Colorado han resuelto que sus constituciones garantizan el derecho a la libertad de expresión en centros comerciales privados. Es-pecíficamente, el Tribunal Supremo de Colorado, en Bock v. Westminster Mall Co., 819 P.2d 55 (Col. 1991), determinó que la participación económica del estado en el desarrollo del centro comercial y la presencia en éste de varias agen-cias gubernamentales constituían suficiente intervención del estado en la operación de dicho centro como para acti-var la cláusula constitucional estatal de libertad de expresión. Determinó que el centro comercial se había con-vertido para todo fin práctico en un foro público.
Haciéndose eco de estas expresiones y fundamentán-dose en que nuestra Constitución es de factura más ancha que la federal, la mayoría virtualmente le confiere al cen-tro comercial en cuestión categoría de foro público tradicio-nal, cometiendo un grave error, ya que al considerar la validez de la reglamentación del ejercicio del derecho a ex-presarse libremente, hay que distinguir entre la propiedad pública con carácter de foro público y otros tipos de propiedad.
En el caso de autos estamos ante propiedad privada, en la cual es arrendatario el Estado. El mero hecho de que *970haya oficinas de servicio del Gobierno en un centro comer-cial privado, no puede conferirle a dicho centro carácter de foro público tradicional. La mayoría —citando a J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993)— le confiere virtualmente cualidad de foro público tradicional al centro comercial privado, ya que dichos centros han ido sustituyendo las plazas públicas y otros lugares tradiciona-les como centros de reunión.(11) Nuestras expresiones en J.A.D.M. v. Centro Com. Plaza Carolina, supra, no tuvie-ron el efecto que le atribuye la mayoría.
Al resolver como lo hace hoy, la mayoría no visualiza las consecuencias jurídicas que acarrea su ratio decidendi. En primer lugar, equiparar un centro comercial privado a una plaza pública, coloca aquella propiedad en la misma situa-ción en que se encuentran los foros públicos tradicionales, donde no puede prohibirse de manera absoluta la expre-sión, ni pueden establecerse clasificaciones por razón del contenido del mensaje. Es decir, le impone a la propiedad privada un análisis más oneroso que a aquellas propieda-des públicas que constituyen foros no públicos, tales como las escuelas y los hospitales. Véase U.N.T.S. v. Srio. de Salud, supra. Ello en contra de lo resuelto por el Tribunal Supremo federal en Scott Hudgens v. NLRB, supra, en el cual se expresó que un centro comercial no tiene la equiva-lencia funcional a un foro público.
En segundo lugar, existe un conflicto de libertad de ex-presión versus el derecho al disfrute de la propiedad. La decisión de la mayoría despacha el derecho al disfrute de la propiedad que tiene la recurrida, Empresas Puertorrique-ñas, con el hecho de que las circunstancias del caso de autos aparejan una limitación a ese derecho. Pero realmente, no se lleva a cabo un juicio valorativo de ambos intereses contrapuestos, ni se visualizan las serias limitaciones al derecho al disfrute de la propiedad de la recurrida.
Es meritorio precisar que el antedicho balance ha sido *971adoptado por algunas jurisdicciones que han eliminado el requisito de “acción estatal” en relación con los derechos al amparo de la Primera Enmienda. Así el Tribunal Supremo de New Jersey, en New Jersey Coalition v. J.M.B., 650 A.2d 757 (1994), adoptó un análisis para balancear los intereses de libertad de expresión con el derecho al disfrute de la propiedad de los dueños de un centro comercial. Dispuso que se deben tomar en consideración: (1) la naturaleza, el propósito y el uso primario de la propiedad, es decir su uso normal; (2) el alcance y naturaleza de la invitación al pú-blico para utilizar la propiedad y (3) el propósito de la ac-tividad de expresión llevada a cabo en relación con los usos tanto privados como públicos de la propiedad. íd., pág. 771.
En este caso la mayoría debió realizar un análisis ba-lanceado entre los intereses contrapuestos. A contrario sensu obvió que el hecho de que exista un nexo entre el centro comercial y el Estado, no es óbice para conferirle categoría de foro no público, en donde la libertad de expre-sión se garantiza, pero de forma menos onerosa para la recurrida, ya que ésta podrá limitar las actividades expre-sivas a aquellas que sean compatibles con el objetivo para el cual fue creada su propiedad. Así lo resolvimos en U.N.T.S. v. Srio. de Salud, supra, en donde sin duda había “actuación del estado” y se limitó el derecho a la libre ex-presión en un hospital público. También hemos limitado la libertad de expresión en predios residenciales, E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975), y en las escuelas, Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251 (1979).
rv
Concluimos que en un centro comercial privado, en el cual se encuentran ubicadas oficinas gubernamentales, existe “actuación del Estado” cuando nos enfrentamos al derecho de libertad de expresión. No por ello, se trata de *972un foro público tradicional, sino de un foro no público, en el cual se podrá limitar la libertad de expresión más allá de tiempo, lugar y modo, así como limitarse las actividades expresivas a aquellas que sean compatibles con el objetivo para el cual fue creada la propiedad.
A tenor, si un centro comercial privado decide arren-darle espacios al Estado, tendrá que permitir que, en una forma ordenada y reglamentada por dicho centro, se lléven a cabo manifestaciones que estén relacionadas con los ser-vicios o las actuaciones que lleva a cabo dicha institución gubernamental, sin menoscabar el derecho al disfrute de la propiedad que tienen los propietarios de dicho centro.
Se trata de armonizar, en este caso específico, el derecho a la libertad de expresión con el derecho al disfrute de la propiedad. Es decir, se trata de un justo balance de intere-ses entre los que desean hacer una expresión en torno a las actividades realizadas por las instituciones gubernamenta-les y los derechos afectados por dicha actividad. Después de todo, nuestra Constitución garantiza tanto el derecho a la libre expresión como el derecho al disfrute de la propiedad. Este último no puede ser limitado al máximo como pretende la opinión mayoritaria. El análisis tiene que salvaguardar ambos derechos.
Por tales motivos concurrimos limitadamente con las partes III, IV y V de la opinión mayoritaria de este Tribunal. Modificaríamos el dictamen del Tribunal de Cir-cuito de Apelaciones, en vez de revocarlo, para atemperarlo a las normas contenidas en nuestra opinión.

 R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 104.


 íd., pág. 122.


 íd., pág. 123.


 L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 85, citando a Weinsten v. Bradford, 423 U.S. 147, 149 (1975).


 J.J. Álvarez González, Derecho Constitucional, 61 (Núm. 4) Rev. Jur. U.P.R. 637, 666 (1992).


 C.E.E. v. Depto. de Estado, 134 D.P.R. 927, 934 (1993).


 Serrano Geyls, op. cit, Vol. II, pág. 799.


 íd., pág. 809.


 íd.


 íd.


 Opinión del Tribunal, págs. 951-952.